Citation Nr: 1307433	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  12-08 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression, an anxiety disorder, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for obstructive sleep apnea.  

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for loss of teeth, to include as secondary to hepatitis C.  

5.  Entitlement to service connection for hair loss, to include as secondary to hepatitis C.  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to March 1977.  The Veteran also had subsequent service with the Army National Guard and Army Reserve; including periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2010 and October 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Subsequently, jurisdiction of the appeal was transferred to the RO in Waco, Texas.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the RO adjudicated a claim for service connection for PTSD due to a personal assault in service, information in the claims file shows that the Veteran also filed a claim for service connection for depression.  In addition, a November 2012 private mental examination by telephone included a diagnosis of a generalized anxiety disorder.  Accordingly, the Board has recharacterized the claim for PTSD more generally to include other psychiatric disabilities.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO.


REMAND

Unfortunately, a remand is required for the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2012).  

VA's duty to assist the Veteran in the development of claims includes making reasonable efforts to help the Veteran procure pertinent records, whether or not they are in Federal custody.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2012).  The claims file reveals that there may be relevant records regarding these remaining claims which have not been obtained.  

Information in the claims file indicates that the Veteran has been awarded disability benefits from the Social Security Administration (SSA).  November 2012 correspondence from Dr. S.B. reported that the Veteran was currently receiving disability payments from SSA.  In addition, information found in the Veteran's Virtual VA electronic file suggests that the Veteran receives SSA benefits.  An April 2011 VA Form 21-0820, Report of General Information, shows that the Veteran had telephoned to report he was approved for monthly Social Security payments.  Correspondence from VA to the Veteran dated in March 2012 and November 2012 also noted that the Veteran was in receipt of SSA income.  However, there is no indication that the RO attempted to associate the Veteran's SSA file with his claims file.  

The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claim for VA compensation.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  However, that possibility cannot be excluded as there is no reference in the record as to the reason why the Veteran was awarded SSA disability benefits.  As there is a reasonable possibility that the SSA records could help the Veteran substantiate his claims for service connection, the duty to assist requires VA to attempt to obtain these records.  

While SSA records are not controlling for VA determinations, they may be pertinent to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that on remand the RO should try to obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, and copies of all medical records underlying that determination.  

A November 2012 Report of General Information shows that the Veteran was staying in VA housing.  December 2012 correspondence also shows that the Veteran had entered a VA domiciliary in February 2012.  There is no indication in the claims file that the RO attempted to obtain any VA treatment records from the domiciliary.  VA has a duty to obtain all relevant VA and governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Concerning the Veteran's claim for service connection for a psychiatric disability, to include depression, an anxiety disorder, and PTSD, the RO denied service connection for PTSD because VA could not verify an inservice stressor.  Therefore, the Veteran was never scheduled for a VA mental examination.  The Veteran claims service connection for a psychiatric disorder based on wrongful imprisonment in Fort Leavenworth during which time he feared for his safety, was beaten, and witnessed violence and intimidation.  

The Board's review of the Veteran's service personnel records found in the claims file discloses that the Veteran was court-martialed in April 1976 for possession of heroin and sentenced to 165 days of hard labor at Fort Leavenworth.  However, service personnel records also include a copy of a February 1977 opinion from the United States Army Court of Military Review that set aside this guilty plea and sentence and dismissed the heroin possession charge on the grounds the Fourth Amendment to the Constitution had been violated during a search of the Veteran.  The same records also show that the Veteran was given an honorable discharge from active duty one month later and was listed in Reserve records until his obligations under the Selective Service Act were satisfied.  

The RO also denied service connection for PTSD on the basis that the Veteran's incarceration was due to substance abuse which represented willful misconduct.  38 C.F.R. § 3.301 (2012).  The Board notes that the isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability, any disability will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(d) (2012).  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3) (2012).  

Therefore, it appears that the Veteran has corroborated or verified his alleged inservice stressor, at least in part, because his service personnel records demonstrate that he was imprisoned at Fort Leavenworth for a drug offense, but that a court overturned his guilty plea and conviction for that offense before he was discharged from active duty.

It is also not clear from the Veteran's claims file whether any or all of his records from imprisonment at Fort Leavenworth have been associated with the claims file.  The law provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's stressor.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to, records from law enforcement authorities.  Therefore, on remand, the RO should attempt to obtain all of the Fort Leavenworth treatment and personnel records related to the Veteran's imprisonment there in 1976 to ascertain whether the Veteran was ever treated or counseled for assaults, fear, or a psychiatric condition while in prison and if changes in his behavior were noted by service correctional authorities.  

Additionally, VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Most significantly, for claims involving an in-service personal assault, later medical evidence can be used to establish a stressor.  38 C.F.R. § 3.304(f) (2012); Bradford v. Nicholson, 20 Vet. App. 200 (2006).  The Board is mindful of the fact that veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  

To date, VA has neither afforded the Veteran an examination, nor solicited a medical opinion as to the onset or etiology of any psychiatric disability.  The Board notes that the Veteran's attorney recently submitted a November 2012 report by a private psychologist who interviewed the Veteran over the telephone.  However, VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  38 U.S.C.A. § 5103A(d)(2) (West 2002); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Diagnoses of PTSD and other psychiatric disorders are already of record.  The Veteran's imprisonment in Fort Leavenworth and his subsequent discharge under honorable conditions when his drug conviction was overturned are also of record.  In written statements associated with the appeal, the Veteran has advanced plausible contentions that he feared for his safety and was beaten while imprisoned in Fort Leavenworth.  Therefore, on remand, the Veteran should be scheduled for an appropriate VA examination so as to ascertain whether he now has PTSD that is etiologically related to the asserted inservice personal assault and fear for his safety he contends arose during his imprisonment in Fort Leavenworth and, if not, whether he has any other acquired psychiatric disorder that is related to service.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  Contact the Veteran and his attorney and ask them to specify all private and VA medical care providers who have, since service, treated him for his sleep apnea, hepatitis C, loss of hair, loss of teeth, PTSD, depression, and anxiety.  After the Veteran has signed the appropriate releases, attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the VA domiciliary the Veteran entered in February 2012.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts, to allow the Veteran the opportunity to obtain and submit the records.  

2.  Obtain from the Social Security Administration (SSA) the records pertinent to the grant of the Veteran's claim for Social Security disability benefits and the medical records relied on concerning the claim.  If that evidence utilized is not available, that fact should be documented by SSA and notice entered in the claims folder.  

3.  Take appropriate steps to secure all of the Veteran's service personnel and treatment records associated with his imprisonment in Fort Leavenworth in 1976, from the National Personnel Records Center, the service department, or from any other appropriate source as necessary to obtain complete records.  Associate the records with the claims file.  If there are no additional service personnel records or service treatment records, documentation used in making that determination shall be set forth in the claims file.  

4.  After completion of the above development, schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and likely etiology of any current psychiatric disability, to include PTSD.  The examiner must review the claims file and must note that review in the report.  The examiner should describe and discuss the Veteran's psychiatric symptomatology.  All indicated diagnostic studies and evaluations deemed necessary shall be performed, and all findings shall be reported in detail.  A complete rationale for all opinions and conclusions reached should be provided.  The examiner should diagnose all current psychiatric disabilities and should provide a full multiaxial diagnosis pursuant to DSM-IV.  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability is etiologically related to service.  To the extent that the psychiatric disorder is diagnosed as PTSD, the examiner should consider the Veteran's claimed in-service assaults and fear when imprisoned at Fort Leavenworth for a drug conviction later overturned.  The examiner is asked to assess whether it is at least as likely as not (50 percent or greater probability) that the claimed in-service stressor is: (1) adequate to support the Veteran's diagnosis of PTSD; and (2) related to his symptoms.  The examiner should identify and diagnose any currently manifested psychiatric disorder, other than PTSD, and describe the manifestations of any diagnosed disability.  For each such diagnosed psychiatric disability, the examiner is asked to address whether it is at least as likely as not (50 percent or greater probability) incurred in or is a result of the Veteran's active duty service.  

5.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


